 

Exhibit No. 10. 1

MYnd Analytics, Inc.

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement ("Agreement") is made as of December 7, 2015 by
and between MYnd Analytics, Inc. a Delaware corporation (the "Company"), and
________________ ("Indemnitee").

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or officers or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the "Board") has, in order to
attract and retain qualified individuals, obtained liability insurance to
protect persons serving the Company and its subsidiaries from certain
liabilities. The furnishing of such insurance has been a customary and
widespread practice among United States-based corporations and other business
enterprises.  At the same time, directors, officers, and other persons in
service to corporations or business enterprises are being increasingly subjected
to expensive and time-consuming litigation relating to, among other things,
matters that traditionally would have been brought only against the Company or
business enterprise itself.  The Certificate of Incorporation of the Company
permits indemnification of the officers, directors and employees of the
Company.  Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (the "DGCL").  The DGCL
expressly provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the board of directors, officers and other persons
with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons,
particularly those at greater risk in light of their position with the Company;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company's
stockholders and that the Company should act to assure such of those persons who
in light of their position with the Company are at an increased risk, that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons at an increased risk to the fullest extent permitted by applicable law
so that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified; 

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation of the Company and any resolutions adopted pursuant thereto,
and any agreements the Indemnitee may otherwise have with the Company, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

 

WHEREAS, Indemnitee does not regard the protection available under the Company's
Certificate of Incorporation and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer, director or
employee without adequate protection, and the Company desires Indemnitee to
serve in such capacity.  Indemnitee is willing to serve, or to continue to
serve, for or on behalf of the Company on the condition that he or she be so
indemnified;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 




 



 

1.             Services to the Company.

 

Indemnitee agrees to serve, or to continue to serve, as a director or officer of
the Company or, at the request of the Company, as a director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise. Indemnitee may at any time and for
any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
such position. This Agreement shall not be deemed an employment contract between
the Company (or any of its subsidiaries or any other corporation, limited
liability company, partnership, joint venture, trust employee benefit plan or
other enterprise of which Indemnitee was serving at the Company’s request as a
director, officer, employee, agent or fiduciary) and Indemnitee. Indemnitee
specifically acknowledges that Indemnitee's employment with the Company (or any
of its subsidiaries or any other corporation, limited liability company,
partnership, joint venture, trust employee benefit plan or other enterprise of
which Indemnitee was serving at the Company’s request as a director, officer,
employee, agent or fiduciary), if any, is at will, and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment contract between Indemnitee and the
Company (or any of its subsidiaries or any other corporation, limited liability
company, partnership, joint venture, trust employee benefit plan or other
enterprise of which Indemnitee was serving at the Company’s request as a
director, officer, employee, agent or fiduciary). As provided in Section 19, the
foregoing notwithstanding, this Agreement shall continue in force after
Indemnitee has ceased to serve as an officer or director of the Company.

 

2.             Indemnification.

 

(a) Third Party Proceedings. The Company shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit, proceeding or any alternative
dispute resolution mechanism, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company) by reason
of the fact that Indemnitee is or was a director, officer, employee or agent of
the Company, or any subsidiary of the Company, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including reasonable attorneys'
fees), judgments, fines and amounts paid in settlement (if such settlement is
approved in advance by the Company, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in connection with such
action, suit or proceeding if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, and, with respect to any criminal action or proceeding, had
reasonable cause to believe that Indemnitee's conduct was unlawful.

 

(b) Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding by or in the
right of the Company or any subsidiary of the Company to procure a judgment in
its favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or any subsidiary of the Company, or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including reasonable
attorneys' fees) and, to the fullest extent permitted by law, amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such action or suit if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged to be liable to the Company unless and only to the extent that
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which such court shall deem proper.

 


 

 

(c) Proceedings Definition.  For purposes of clarity, the term "proceeding" as
used in Subsections (a) and (b) of this Section 2, and throughout this
Agreement, shall include any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
and whether of a civil, criminal, administrative legislative, or investigative
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of the fact that Indemnitee is or was a director, officer or employee of the
Company, by reason of any action taken by him or of any action on his part while
acting as director, officer or employee of the Company, or by reason of the fact
that he is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement of expenses can be
provided under this Agreement.

 

(d) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Subsections (a) and (b) of this Section 2, or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against expenses (including attorneys' fees) actually and reasonably incurred by
Indemnitee in connection therewith.

 

3.             Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance all expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal action, suit or proceeding referenced in Section 2(a)
or (b) hereof. Indemnitee hereby undertakes to repay such amounts advanced only
if, and to the extent that, it shall ultimately be determined that Indemnitee is
not entitled to be indemnified by the Company as authorized hereby. The advances
to be made hereunder shall be paid by the Company to Indemnitee within thirty
(30) days following delivery of a written request therefor by Indemnitee to the
Company.  As used in this Agreement, “expenses” shall include, among other
things, all reasonable attorneys' fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, an action, suit or proceeding.  Expenses also shall include (i) expenses
incurred in connection with any appeal resulting from any action, suit or
proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent, and (ii) for purposes of Section 11 only, expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee's rights under this Agreement, by litigation or otherwise.  Expenses,
however, for purposes of this Section 3(a), shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.  Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee's ability to repay the expenses and without
regard to Indemnitee's ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all reasonable
expenses incurred pursuing an action to enforce this right of advancement,
including expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.  The Indemnitee shall qualify for advances upon
the execution and delivery to the Company of this Agreement, which shall
constitute an undertaking providing that the Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company. This Subsection 3(a) shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 9 or to any Proceeding for which the Company has assumed the defense
thereof in accordance with the terms of this Agreement.

 

(b) Notice by Indemnitee. Indemnitee shall notify the Company in writing in
accordance with the provisions of Section 16 hereof of any matter with respect
to which Indemnitee intends to seek indemnification or advancement of expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof.  The written notification to the Company shall
include a description of the nature of the proceeding and the facts underlying
the proceeding.  To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such action, suit
or proceeding.  Except to the extent such failure to provide notice or delay in
providing notice materially prejudices the Company, the failure by Indemnitee to
notify the Company hereunder will not relieve the Company from any liability
which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay in so notifying the Company shall not constitute a
waiver by Indemnitee of any rights under this Agreement.  The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.


 



 

(c) Procedure. Any indemnification and advances provided for in Section 2 and
this Section 3 shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Company's Certificate of Incorporation or
Bylaws providing for indemnification, is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim
and, subject to Section 15 of this Agreement, Indemnitee shall also be entitled
to be paid for the expenses (including reasonable attorneys' fees) of bringing
such action. It shall be a defense to any such action (other than an action
brought to enforce a claim for expenses incurred in connection with any action,
suit or proceeding in advance of its final disposition) that Indemnitee has not
met the standards of conduct which make it permissible under applicable law for
the Company to indemnify Indemnitee for the amount claimed. However, Indemnitee
shall be entitled to receive interim payments of expenses pursuant to Subsection
3(a) unless and until such defense may be finally adjudicated by court order or
judgment from which no further right of appeal exists. It is the parties'
intention that if the Company contests lndemnitee's right to indemnification,
the question of Indemnitee's right to indemnification shall be for the court to
decide, and neither the failure of the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination by the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) that Indemnitee has not met such applicable standard of
conduct, shall create a presumption that Indemnitee has or has not met the
applicable standard of conduct.

  

(d) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3(b) hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(e) Selection of Counsel. In the event the Company shall be obligated under
Section 3(a) hereof to pay the expenses of any proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
proceeding; with counsel reasonably acceptable to Indemnitee, upon the delivery
to Indemnitee of written notice of its election to do so. After delivery of such
notice and the retention of counsel reasonably acceptable to Indemnitee, the
Company shall not be liable to Indemnitee under this Agreement or otherwise for
any expenses subsequently directly incurred by Indemnitee in connection with
Indemnitee's defense of such Claim, provided that (i) Indemnitee shall have the
right to employ his counsel in any such proceeding at Indemnitee's expense; and
(ii) if (A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not, in fact, have
employed counsel to assume the defense of such proceeding, then the fees and
expenses of Indemnitee's counsel shall be at the expense of the Company.

 

4.             Additional Indemnification Rights; Nonexclusivity.

 

(a) Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by
law, notwithstanding that such indemnification is not specifically authorized by
the other provisions of this Agreement, the Company's Certificate of
Incorporation, the Company's Bylaws or by statute. In the event of any change,
after the date of this Agreement, in any applicable law, statute, or rule which
expands the right of a Delaware corporation to indemnify a member of its board
of directors, an officer or an employee, such changes shall be, ipso facto,
within the purview of Indemnitee's rights and Company's obligations, under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
board of directors, an officer or an employee, such changes, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement
shall have no effect on this Agreement or the parties' rights and obligations
hereunder.


 



 

(b) Nonexclusivity. The indemnification provided by this Agreement shall not be
deemed exclusive of any rights to which Indemnitee may be entitled under the
Company's Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested Directors, the General Corporation Law of the
State of Delaware, or otherwise, both as to action in Indemnitee's official
capacity and as to action in another capacity while holding such office. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity even
though he may have ceased to serve in such capacity at the time of any action,
suit or other covered proceeding.

 

5.             Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines or penalties actually or reasonably
incurred by him in the investigation, defense, appeal or settlement of any civil
or criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such expenses, judgments, fines or penalties to which Indemnitee is entitled.

 

6.             Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors and officers under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee.

 

 

7.             Officer and Director Liability Insurance. The Company shall
obtain and maintain a policy or policies of insurance with reputable insurance
companies to ensure the Company's performance of its indemnification obligations
under this Agreement. In all policies of director and officer liability
insurance, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company's directors, if Indemnitee is a director; or of
the Company's officers, if Indemnitee is not a director of the Company but is an
officer or an employee. Notwithstanding the foregoing, the Company shall have no
obligation under this Agreement (although it may have such obligation under
other contractual arrangements or otherwise) to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.

 

8.             Severability. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The Company's inability, pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement. The provisions of this Agreement shall be severable as provided
in this Section 8. If this Agreement or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

9.             Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 145 of the Delaware General Corporation Law, but such indemnification or
advancement of expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit; or




 

 



(b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or 

 

(c) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers' and
directors' liability insurance maintained by the Company; or

 

(d) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute; or

 

(e) Impermissible Indemnification. To indemnify Indemnitee if a final decision
by a court of competent jurisdiction determines that such indemnification is
prohibited by applicable law; or

 

(f) To indemnify or advance funds to Indemnitee for Indemnitee's reimbursement
to the Company of any bonus or other incentive-based or equity-based
compensation previously received by Indemnitee or payment of any profits
realized by Indemnitee from the sale of securities of the Company, as required
in each case under the Securities Exchange Act of 1934, as amended, (including
any such reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 in
connection with an accounting restatement of the Company, the payment to the
Company of profits arising from the purchase or sale by Indemnitee of securities
in violation of Section 306 of the Sarbanes-Oxley Act or any reimbursements or
clawbacks of compensation under Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act).

 

10.             (a)  Reliance as Safe Harbor.  For purposes of any determination
of good faith, Indemnitee shall be deemed to have acted in good faith if
Indemnitee's action is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
officers of the Company in the course of their duties, or on the advice of legal
counsel for the Company or on information or records given or reports made to
the Company by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Company.  The provisions
of this Section 10(a) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(b) Actions of Others.  The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

 

11.             Intentions.  The Company shall, to the fullest extent not
prohibited by law, be precluded from asserting in any judicial proceeding or
arbitration commenced relating to this Agreement that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  It is the intent of the Company
that the Indemnitee not be required to incur legal fees or other expenses
associated with the interpretation, enforcement or defense of Indemnitee's
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder.  The Company shall indemnify Indemnitee
against any and all expenses and, if requested by Indemnitee, shall (within
thirty (30) days after receipt by the Company of a written request therefor)
advance, to the extent not prohibited by law, such expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought by Indemnitee
for indemnification or advance of expenses from the Company under this Agreement
or under any directors' and officers' liability insurance policies maintained by
the Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of expenses or insurance recovery,
as the case may be.

 




 

  

12.             Construction of Certain Phrases.

  

(a) For purposes of this Agreement, references to the "Company" shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued. 

 

(b) For purposes of this Agreement, references to "other enterprises" shall
include employee benefit plans; references to "fines" shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to "serving at the request of the Company" shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants, or beneficiaries; and if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the interest of the participants and beneficiaries of an employee benefit
plan, Indemnitee shall be deemed to have acted in a manner "not opposed to the
best interests of the Company" as referred to in this Agreement.

 

13.             Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

14.             Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and Indemnitee's estate, heirs, legal representatives and assigns.

 

15.             Attorneys' Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys' fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action were not made in good faith or were frivolous. In the event of an action
instituted by or in the name of the Company under this Agreement or to enforce
or interpret any of the terms of this Agreement, Indemnitee shall be entitled to
be paid all court costs and expenses, including reasonable attorneys' fees,
incurred by Indemnitee in defense of such action (including with respect to
Indemnitee's counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee's material
defenses to such action were made in bad faith or were frivolous.

 

16.              Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and receipted for by the party addressee, on the date of such
receipt, (ii) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked, or (iii) mailed by
reputable overnight courier and receipted for by the party addressee, on the
date of such receipt. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.

  

17.             Consent to Jurisdiction. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (c) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, United Corporate Services, Inc.,
874 Walker Road, Suite C, Dover, DE 19904 as its agent in the State of Delaware
for acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware and (d) waive, and agree not to
plead or make, any claim that the Delaware Court lacks venue or that any such
action or proceeding brought in the Delaware Court has been brought in an
improper or inconvenient forum.


 



18.             Choice of Law. This Agreement shall be governed by and its
provisions construed in accordance with the laws of the State of Delaware,
without regard to the conflict of law principles thereof.

 

19.             Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer or employee of the Company or,
at the request of the Company, as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise or (b) two (2) years after the final
termination of any proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of expenses hereunder and of
any proceeding commenced by Indemnitee to enforce the provisions of this
Agreement relating thereto.  This Agreement shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of Indemnitee and
his heirs, executors and administrators.

 

20.             Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that maybe necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

21.             Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

22.             Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

  

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

 

 MYnd Analytics, Inc.

 

    INDEMNITEE   By:         Name:     Name:    Title:     Title:  

 

MYnd Analytics, Inc.

85 Enterprise, Suite 410

Aliso Viejo, CA 92656

   

 

Indemnitee Address:

 

 

 

 